
	
		II
		Calendar No. 411
		110th CONGRESS
		1st Session
		S. 453
		[Report No. 110–191]
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Obama (for himself,
			 Mr. Schumer, Mr. Leahy, Mr.
			 Cardin, Mr. Feingold,
			 Mr. Kerry, Mrs.
			 Feinstein, Mrs. Clinton,
			 Mrs. Boxer, Mr.
			 Kennedy, Mr. Levin,
			 Ms. Landrieu, Mr. Brown, Mr.
			 Johnson, Mrs. McCaskill,
			 Mr. Whitehouse, Mr. Wyden, Mr.
			 Durbin, and Mr. Coburn)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			October 4, 2007
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To prohibit deceptive practices in Federal
		  elections.
	
	
		1.Short titleThis Act may be cited as the
			 Deceptive Practices and Voter
			 Intimidation Prevention Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The right to vote
			 is a fundamental right accorded to United States citizens by the Constitution
			 and the unimpeded exercise of this right is essential to the functioning of our
			 democracy.
			(2)Historically,
			 certain citizens, especially racial minorities, were prevented from voting
			 because of significant barriers such as literacy tests, poll taxes, and
			 property requirements.
			(3)Some of these
			 barriers were removed by the 15th, 19th, and 24th Amendments to the
			 Constitution.
			(4)Despite the
			 elimination of some of these barriers to the polls, the integrity of today’s
			 elections is threatened by newer tactics aimed at suppressing voter turnout.
			 These tactics include deceptive practices, which involve the
			 dissemination of false information intended to prevent voters from casting
			 their ballots, intimidate the electorate, and undermine the integrity of the
			 electoral process.
			(5)Denials of the
			 right to vote, and deceptive practices designed to prevent members of racial
			 minorities from exercising that right, are an outgrowth of discriminatory
			 history, including slavery. Measures to combat denials of that right are a
			 legitimate exercise of congressional power under the 13th, 14th, and 15th
			 Amendments to the United States Constitution.
			(6)Shortly before the
			 1990 midterm Federal elections, 125,000 voters in North Carolina received
			 postcards providing false information about voter eligibility and a warning
			 about criminal penalties for voter fraud. Ninety-seven percent of the voters
			 who received postcards were African American.
			(7)In 2004, Native
			 American voters in South Dakota were prevented from voting after they did not
			 provide photographic identification upon request, despite the fact that they
			 were not required to present such identification in order to vote under State
			 or Federal law.
			(8)In the 2006
			 midterm election, 14,000 Latino voters in Orange County, California received
			 mailings from the California Coalition for Immigration Reform, warning them in
			 Spanish that if you are an immigrant, voting in a federal election is a
			 crime that can result in incarceration…. In fact, an immigrant who is a
			 naturalized citizen of the United States has the same right to vote as any
			 other citizen.
			(9)In the same 2006
			 election, some Virginia voters received automated phone messages falsely
			 warning them that the Virginia Elections Commission had
			 determined they were ineligible to vote and that they would face severe
			 criminal penalties if they tried to cast a ballot.
			(10)In 2006 in
			 Maryland, certain candidates for Governor and United States Senator distributed
			 fliers in predominantly African-American neighborhoods falsely claiming that
			 the candidates had been endorsed by their opponents' party and by prominent
			 figures who had actually endorsed the opponents of the candidates.
			(11)Those responsible
			 for these and similar efforts should be held accountable, and civil and
			 criminal penalties should be available to punish anyone who seeks to keep
			 voters away from the polls by providing false information.
			(12)Moreover, the
			 Federal Government should help correct such false information in order to
			 assist voters in exercising their right to vote without confusion and to
			 preserve the integrity of the electoral process.
			(13)The Federal
			 Government has a compelling interest in protecting voters from confusion
			 and undue influence and in preserving the integrity of its
			 election process. Burson v. Freeman, 504 U.S. 191, 199 (1992).
			(14)The First
			 Amendment does not preclude the regulation of some intentionally false speech,
			 even if it is political in nature. As the Supreme Court of the United States
			 has recognized, “[t]hat speech is used as a tool for political ends does not
			 automatically bring it under the protective mantle of the Constitution. For the
			 use of the known lie as a tool is at once at odds with the premises of
			 democratic government and with the orderly manner in which economic, social, or
			 political change is to be effected … . Hence the knowingly false statement and
			 the false statement made with reckless disregard of the truth, do not enjoy
			 constitutional protection.”. Garrison v. Louisiana, 379 U.S. 64, 75
			 (1964).
			3.Prohibition on
			 deceptive practices in Federal elections
			(a)Civil
			 action
				(1)In
			 generalSubsection (b) of
			 section 2004 of the Revised Statutes (42 U.S.C. 1971(b)) is amended—
					(A)by striking
			 No person and inserting the following:
						
							(1)No
				person
							; and
				
					(B)by inserting at
			 the end the following new paragraph:
						
							(2)(A)No person, whether
				acting under color of law or otherwise, shall, within 60 days before an
				election described in subparagraph (B), communicate or cause to be communicated
				information described in subparagraph (C), or produce information described in
				subparagraph (C) with the intent that such information be communicated, if such
				person—
									(i)knows such
				information to be false; and
									(ii)has the intent to
				prevent another person from exercising the right to vote in an election
				described in subparagraph (C).
									(B)An election
				described in this subparagraph is any general, primary, run-off, or special
				election for the office of President, Vice President, presidential elector,
				Member of the Senate, Member of the House of Representatives, or Delegate or
				Commissioner from a territory or possession.
								(C)Information is
				described in this subparagraph if such information is regarding—
									(i)the time, place,
				or manner of any election described in subparagraph (B);
									(ii)the
				qualifications for or restrictions on voter eligibility for any such election,
				including—
										(I)any criminal
				penalties associated with voting in any such election by ineligible voters;
				or
										(II)information
				regarding a voter's registration status or eligibility;
										(iii)the political
				party affiliation of any candidate running in a closed primary election for any
				office described in subparagraph (B) if the communication of the information
				also contains false information described in clause (i) or (ii); or
									(iv)the explicit
				endorsement by any person or organization of a candidate running for any office
				described in subparagraph
				(B).
									.
					(2)Private right of
			 action
					(A)In
			 generalSubsection (c) of section 2004 of the Revised Statutes
			 (42 U.S.C. 1971(c)) is amended—
						(i)by striking
			 Whenever any person and inserting the following:
							
								(1)Whenever any
				person
								;
				and
						(ii)by adding at the
			 end the following new paragraph:
							
								(2)Any person
				aggrieved by a violation of subsection (b)(2) may institute a civil action or
				other proper proceeding for preventive relief, including an application in a
				United States district court for a permanent or temporary injunction,
				restraining order, or other
				order.
								.
						(B)Conforming
			 amendments
						(i)Subsection (e) of
			 section 2004 of the Revised Statutes (42 U.S.C. 1971(e)) is amended by striking
			 subsection (c) and inserting subsection
			 (c)(1).
						(ii)Subsection (g) of
			 section 2004 of the Revised Statutes (42 U.S.C. 1971(g)) is amended by striking
			 subsection (c) and inserting subsection
			 (c)(1).
						(b)Criminal
			 penalty
				(1)In
			 generalSection 594 of title 18, United States Code, is
			 amended—
					(A)by striking
			 Whoever and inserting the following:
						
							(a)IntimidationWhoever
							;
				and
					(B)by adding at the
			 end the following:
						
							(b)Deceptive
				acts
								(1)Prohibition
									(A)In
				generalIt shall be unlawful for any person, within 60 days
				before an election described in subparagraph (B), to communicate or cause to be
				communicated information described in subparagraph (C), or produce information
				described in subparagraph (C) with the intent that such information be
				communicated, if such person—
										(i)knows such
				information to be false; and
										(ii)has the intent to
				prevent another person from exercising the right to vote in an election
				described in subparagraph (C).
										(B)Election
				describedAn election described in this subparagraph is any
				general, primary, run-off, or special election for the office of President,
				Vice President, presidential elector, Member of the Senate, Member of the House
				of Representatives, or Delegate or Commissioner from a territory or
				possession.
									(C)Information
				describedInformation is described in this subparagraph if such
				information is regarding—
										(i)the time, place,
				or manner of any election described in subparagraph (B);
										(ii)the
				qualifications for or restrictions on voter eligibility for any such election,
				including—
											(I)any criminal
				penalties associated with voting in any such election by ineligible voters;
				or
											(II)information
				regarding a voter's registration status or eligibility;
											(iii)the political
				party affiliation of any candidate running in a closed primary election for any
				office described in subparagraph (B) if the communication of the information
				also contains false information described in clause (i) or (ii); or
										(iv)the explicit
				endorsement by any person or organization of a candidate running for any office
				described in subparagraph (B).
										(2)PenaltyAny
				person who violates paragraph (1) shall be fined not more than $100,000,
				imprisoned not more than 5 years, or both.
								(c)Attempt and
				conspiracy
								(1)AttemptAny
				person who attempts to commit any offense described in subsection (a) or (b)
				shall be subject to the same penalties as those prescribed for the offense that
				the person attempted to commit.
								(2)ConspiracyIf
				2 or more persons conspire to commit an offense described in subsection (a) or
				(b), and 1 or more of such persons do any act to effect the object of the
				conspiracy, each shall be fined under this title or imprisoned not more than 5
				years.
								.
					(2)Modification of
			 penalty for voter intimidationSection 594(a) of title 18, United
			 States Code, as amended by paragraph (1), is amended—
					(A)by inserting
			 by any means, including by means of written, electronic, or telephonic
			 communications, after any other person; and
					(B)by striking
			 one year and inserting 5 years.
					(3)Sentencing
			 guidelines
					(A)Review and
			 AmendmentNot later than 180 days after the date of enactment of
			 this Act, the United States Sentencing Commission, pursuant to its authority
			 under section 994 of title 28, United States Code, and in accordance with this
			 section, shall review and, if appropriate, amend the Federal sentencing
			 guidelines and policy statements applicable to persons convicted of any offense
			 under section 594 of title 18, United States Code.
					(B)AuthorizationThe
			 United States Sentencing Commission may amend the Federal sentencing guidelines
			 in accordance with the procedures set forth in section 21(a) of the Sentencing
			 Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had
			 not expired.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			4.Reporting false
			 election information
			(a)ReportingAny
			 person may report to the Attorney General any communication of, or the
			 causation of any communication of, information, or the production of
			 information with the intent that such information be communicated, if the
			 information is—
				(1)information that
			 is described in—
					(A)subparagraph (C)
			 of section 2004(b)(2) of the Revised Statutes (42 U.S.C. 1971(b)(2)(C));
			 or
					(B)subparagraph (C)
			 of section 594(b)(1)(C) of title 18, United States Code; and
					(2)false.
				(b)Corrective
			 action
				(1)In
			 generalImmediately after receiving a report under subsection
			 (a), the Attorney General shall consider and review such report and, if the
			 Attorney General determines that there is a reasonable basis to find that false
			 information described in subsection (a)(1) has been communicated or caused to
			 be communicated, or has been produced with the intent that such information be
			 communicated, the Attorney General shall—
					(A)undertake all
			 effective measures necessary to provide correct information to voters affected
			 by the false information;
					(B)refer any matter
			 under the jurisdiction of the Civil Rights Division of the Department of
			 Justice to such division for prosecution; and
					(C)refer the matter
			 to the appropriate Federal and State authorities for criminal prosecution or
			 civil action after the election.
					(2)Regulations
					(A)In
			 generalThe Attorney General shall promulgate regulations
			 regarding the methods and means of corrective actions to be taken under
			 paragraph (1). Such regulations shall be developed in consultation with the
			 Election Assistance Commission, civil rights organizations, voting rights
			 groups, State and local election officials, voter protection groups, and other
			 interested community organizations.
					(B)Study
						(i)In
			 generalThe Attorney General, in consultation with the Federal
			 Communications Commission and the Election Assistance Commission, shall conduct
			 a study on the feasibility of providing the corrective information under
			 paragraph (1) through public service announcements, the emergency alert system,
			 or other forms of public broadcast.
						(ii)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Attorney
			 General shall submit to Congress a report detailing the results of the study
			 conducted under clause (i).
						(c)Reports to
			 Congress
				(1)In
			 generalNot later than 90 days after any primary, general, or
			 run-off election for Federal office, the Attorney General shall submit to the
			 appropriate committees of Congress a report compiling and detailing any
			 allegations of false information submitted pursuant to subsection (a) and
			 relating to such election.
				(2)Contents
					(A)In
			 generalEach report submitted under paragraph (1) shall
			 include—
						(i)detailed
			 information on specific allegations of deceptive tactics;
						(ii)statistical
			 compilations of how many allegations were made and of what type;
						(iii)the geographic
			 locations of and the populations affected by the alleged deceptive
			 information;
						(iv)the status of the
			 investigations of such allegations.
						(v)any corrective
			 actions taken in response to such allegations;
						(vi)the rationale
			 used for any corrective actions or for any refusal to pursue an
			 allegation;
						(vii)the
			 effectiveness of any such corrective actions;
						(viii)whether a
			 Voting Integrity Task Force was established with respect to such election, and,
			 if so, how such task force was staffed and funded;
						(ix)any referrals of
			 information to other Federal, State, or local agencies;
						(x)any suit
			 instituted under section 2004(b)(2) of the Revised Statutes (42 U.S.C.
			 1971(b)(2)) in connection with such allegations; and
						(xi)any criminal
			 prosecution instituted under section 594(b) of title 18, United States Code in
			 connection with such allegations.
						(B)ExceptionThe
			 Attorney General may withhold any information that the Attorney General
			 determines would unduly interfere with an on-going investigation.
					(3)Report made
			 publicOn the date that the Attorney General submits the report
			 required under paragraph (1), the Attorney General shall also make the report
			 publicly available through the Internet and other appropriate means.
				(d)Delegation of
			 duties
				(1)In
			 generalThe Attorney General may delegate the responsibilities
			 under this section to a Voting Integrity Task Force established under paragraph
			 (2).
				(2)Voting integrity
			 task force
					(A)In
			 generalThe Attorney General may establish a Voting Integrity
			 Task Force to carry out the requirements of this section with respect to any
			 general, primary, run-off, or special election for Federal office.
					(B)CompositionAny
			 Voting Integrity Task Force established under paragraph (1) shall be under the
			 direction of the Assistant Attorney General for the Civil Rights Division and
			 the Assistant Attorney General for the Criminal Division, jointly.
					(e)Federal
			 officeFor purposes of this section, the term Federal
			 office means the office of President, Vice President, presidential
			 elector, Member of the Senate, Member of the House of Representatives, or
			 Delegate or Commissioner from a territory or possession of the United
			 States.
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Attorney General such sums as may be necessary to carry out this
			 section.
			5.SeverabilityIf any provision of this Act or any
			 amendment made by this Act, or the application of a provision or amendment to
			 any person or circumstance, is held to be unconstitutional, the remainder of
			 this Act and the amendments made by this Act, and the application of the
			 provisions and amendments to any person or circumstance, shall not be affected
			 by the holding.
		
	
		1.Short titleThis Act may be cited as the
			 Deceptive Practices and Voter
			 Intimidation Prevention Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The right to vote through
			 casting a ballot for one's preferred candidate is a fundamental right accorded
			 to United States citizens by the Constitution and the unimpeded exercise of
			 this right is essential to the functioning of our democracy.
			(2)Historically, certain
			 citizens, especially racial minorities, were prevented from voting because of
			 significant barriers such as literacy tests, poll taxes, and property
			 requirements.
			(3)Some of these barriers
			 were removed by the 15th, 19th, and 24th Amendments to the Constitution.
			(4)Despite the elimination
			 of some of these barriers to the polls, the integrity of today’s elections is
			 threatened by newer tactics aimed at suppressing voter turnout. These tactics
			 include deceptive practices, which involve the dissemination of
			 false information intended to prevent voters from casting their ballots,
			 prevent voters from voting for the candidate of their choice, intimidate the
			 electorate, and undermine the integrity of the electoral process.
			(5)Denials of the right to
			 vote, and deceptive practices designed to prevent members of racial minorities
			 from exercising that right, are an outgrowth of discriminatory history,
			 including slavery. Measures to combat denials of that right are a legitimate
			 exercise of congressional power under the 13th, 14th, and 15th Amendments to
			 the United States Constitution.
			(6)Shortly before the 1990
			 midterm Federal elections, 125,000 voters in North Carolina received postcards
			 providing false information about voter eligibility and a warning about
			 criminal penalties for voter fraud. Ninety-seven percent of the voters who
			 received postcards were African American.
			(7)In 2004, Native American
			 voters in South Dakota were prevented from voting after they did not provide
			 photographic identification upon request, despite the fact that they were not
			 required to present such identification in order to vote under State or Federal
			 law.
			(8)In the 2006 midterm
			 election, 14,000 Latino voters in Orange County, California received mailings
			 from the California Coalition for Immigration Reform, warning them in Spanish
			 that if you are an immigrant, voting in a federal election is a crime
			 that can result in incarceration…. In fact, an immigrant who is a
			 naturalized citizen of the United States has the same right to vote as any
			 other citizen.
			(9)In the same 2006
			 election, some Virginia voters received automated phone messages falsely
			 warning them that the Virginia Elections Commission had
			 determined they were ineligible to vote and that they would face severe
			 criminal penalties if they tried to cast a ballot.
			(10)In 2006 in Maryland,
			 certain campaigns for Governor and United States Senator distributed fliers in
			 predominantly African-American neighborhoods falsely claiming that certain
			 candidates had been endorsed by their opponents' party and by prominent figures
			 who had actually endorsed the opponents of the candidates.
			(11)Those responsible for
			 these and similar efforts should be held accountable, and civil and criminal
			 penalties should be available to punish anyone who seeks to keep voters away
			 from the polls by providing false information.
			(12)Moreover, the Federal
			 Government should help correct such false information in order to assist voters
			 in exercising their right to vote without confusion and to preserve the
			 integrity of the electoral process.
			(13)The Federal Government
			 has a compelling interest in protecting voters from confusion and undue
			 influence and in preserving the integrity of its election
			 process. Burson v. Freeman, 504 U.S. 191, 199 (1992).
			(14)The First Amendment does
			 not preclude the regulation of some intentionally false speech, even if it is
			 political in nature. As the Supreme Court of the United States has recognized,
			 “[t]hat speech is used as a tool for political ends does not automatically
			 bring it under the protective mantle of the Constitution. For the use of the
			 known lie as a tool is at once at odds with the premises of democratic
			 government and with the orderly manner in which economic, social, or political
			 change is to be effected … . Hence the knowingly false statement and the false
			 statement made with reckless disregard of the truth, do not enjoy
			 constitutional protection.”. Garrison v. Louisiana, 379 U.S. 64, 75
			 (1964).
			3.Prohibition on deceptive
			 practices in Federal elections
			(a)Civil
			 actionSubsection (b) of
			 section 2004 of the Revised Statutes (42 U.S.C. 1971(b)) is amended—
				(1)by striking No
			 person and inserting the following:
					
						(1)No
				person
						; and
				
				(2)by inserting at the end
			 the following new paragraph:
					
						(2)(A)No person, whether
				acting under color of law or otherwise, shall, within 60 days before an
				election described in subparagraph (B), communicate or cause to be communicated
				information described in subparagraph (C), or produce information described in
				subparagraph (C) with the intent that such information be communicated, if such
				person—
								(i)knows such information to
				be false; and
								(ii)has the intent to
				prevent another person from exercising the right to vote or from voting for the
				candidate of such other person's choice in an election described in
				subparagraph (B).
								(B)An election described in
				this subparagraph is any general, primary, run-off, or special election held
				solely or in part for the purpose of electing a candidate for the office of
				President, Vice President, presidential elector, Member of the Senate, Member
				of the House of Representatives, or Delegate or Commissioner from a territory
				or possession.
							(C)Information is described
				in this subparagraph if such information is regarding—
								(i)the time, place, or
				manner of any election described in subparagraph (B);
								(ii)the qualifications for
				or restrictions on voter eligibility for any such election, including—
									(I)any criminal penalties
				associated with voting in any such election; or
									(II)information regarding a
				voter's registration status or eligibility; or
									(iii)the explicit
				endorsement by any person or organization for the upcoming election of a
				candidate to any office described in subparagraph
				(B).
								.
				(b)Criminal
			 penalty
				(1)In
			 generalSection 594 of title 18, United States Code, is
			 amended—
					(A)by striking
			 Whoever and inserting the following:
						
							(a)IntimidationWhoever
							;
					(B)by striking at any
			 election held solely or in part for the purpose of electing such a
			 candidate and inserting at any general, primary, run-off, or
			 special election held solely or in part for the purpose of electing such a
			 candidate; and
					(C)by adding at the end the
			 following:
						
							(b)Deceptive acts
								(1)Prohibition
									(A)In
				generalIt shall be unlawful for any person, within 60 days
				before an election described in subparagraph (B), to communicate or cause to be
				communicated information described in subparagraph (C), or produce information
				described in subparagraph (C) with the intent that such information be
				communicated, if such person—
										(i)knows such information to
				be false; and
										(ii)has the intent to
				prevent another person from exercising the right to vote or from voting for the
				candidate of such other person's choice in an election described in
				subparagraph (B).
										(B)Election
				describedAn election described in this subparagraph is any
				general, primary, run-off, or special election held solely or in part for the
				purpose of electing a candidate for the office of President, Vice President,
				presidential elector, Member of the Senate, Member of the House of
				Representatives, or Delegate or Commissioner from a territory or
				possession.
									(C)Information
				describedInformation is described in this subparagraph if such
				information is regarding—
										(i)the time, place, or
				manner of any election described in subparagraph (B);
										(ii)the qualifications for
				or restrictions on voter eligibility for any such election, including—
											(I)any criminal penalties
				associated with voting in any such election; or
											(II)information regarding a
				voter's registration status or eligibility; or
											(iii)the explicit
				endorsement by any person or organization for the upcoming election of a
				candidate to any office described in subparagraph (B).
										(2)PenaltyAny
				person who violates paragraph (1) shall be fined not more than $100,000,
				imprisoned not more than 5 years, or both.
								(c)AttemptAny
				person who attempts to commit any offense described in subsection (a) or (b)
				shall be subject to the same penalties as those prescribed for the offense that
				the person attempted to
				commit.
							.
					(2)Modification of penalty
			 for voter intimidationSection 594(a) of title 18, United States
			 Code, as amended by paragraph (1), is amended—
					(A)by inserting by
			 any means, including by means of written, electronic, or telephonic
			 communications, after any other person; and
					(B)by striking one
			 year and inserting 5 years.
					(3)Sentencing
			 guidelines
					(A)Review and
			 AmendmentNot later than 180 days after the date of enactment of
			 this Act, the United States Sentencing Commission, pursuant to its authority
			 under section 994 of title 28, United States Code, and in accordance with this
			 section, shall review and, if appropriate, amend the Federal sentencing
			 guidelines and policy statements applicable to persons convicted of any offense
			 under section 594 of title 18, United States Code.
					(B)AuthorizationThe
			 United States Sentencing Commission may amend the Federal sentencing guidelines
			 in accordance with the procedures set forth in section 21(a) of the Sentencing
			 Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had
			 not expired.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			4.Reporting of false
			 election information
			(a)In
			 generalAny person may report to the Attorney General any
			 communication of, or the causation of any communication of, information, or the
			 production of information with the intent that such information be
			 communicated, if the information is—
				(1)information that is
			 described in—
					(A)subparagraph (C) of
			 section 2004(b)(2) of the Revised Statutes (42 U.S.C. 1971(b)(2)(C)); or
					(B)subparagraph (C) of
			 section 594(b)(1)(C) of title 18, United States Code; and
					(2)false.
				(b)ReferralIf
			 a report under subsection (a) provides a reasonable basis to find that a
			 violation of section 2004(b) of the Revised Statutes (42 U.S.C. 1971(b)) or
			 section 594(b) of title 18, United States Code, has occurred, the Attorney
			 General shall pursue any appropriate criminal prosecution or civil action and
			 shall refer the matter to the Civil Rights Division of the Department of
			 Justice for criminal prosecution or civil action, but only if such matter is
			 otherwise under the jurisdiction of such division.
			(c)Delay of
			 investigationNo investigation or legal action relating to a
			 report under subsection (a) may begin until after the election with respect to
			 which such report relates has been completed, unless the Attorney
			 General—
				(1)reasonably believes that
			 it is necessary to promptly pursue such investigation or legal proceedings;
			 and
				(2)reasonably determines
			 that such investigation or legal proceeding will not inhibit any person from
			 exercising the right to vote.
				5.Corrective
			 action
			(a)Action by Attorney
			 General
				(1)In
			 generalImmediately after receiving a report under section 4(a),
			 the Attorney General shall consider and review such report. If the report
			 provides a reasonable basis to find that—
					(A)false information
			 relating to—
						(i)the time or place of any
			 general, primary, run-off, or special election held solely or in part for the
			 purpose of electing a candidate for Federal office; or
						(ii)the qualifications for
			 or restrictions on voter eligibility for any such election;
							has been
			 communicated, caused to be communicated, or produced with the intent that such
			 information be communicated; and(B)the communication of such
			 false information could materially hinder any citizen's right to vote;
					the
			 Attorney General shall undertake all effective measures necessary to correct
			 such false information by providing correct information relating to the time or
			 place of the election or the qualifications for or restrictions on voter
			 eligibility to voters affected by the false information. The information
			 provided by the Attorney General to affected voters under the preceding
			 sentence shall only consist of information necessary to correct the false
			 information described in the report.(2)InvestigationIn
			 reviewing a report under paragraph (1), the Attorney General shall not
			 undertake any investigation relating to the report unless—
					(A)such an investigation is
			 necessary to determine the need for, or the scope of, corrective action under
			 paragraph (1); and
					(B)the Attorney General
			 reasonably determines that such investigation will not inhibit any person from
			 exercising the right to vote.
					(b)Right of
			 actionIf a person has made a report under section 4(a) that
			 provides a reasonable basis for finding that information described in
			 subsection (a)(1)(A) has been communicated, caused to be communicated, or
			 produced with the intent that such information be communicated, and the
			 Attorney General fails to take corrective action required under subsection (a)
			 within 72 hours of the filing of such report (or sooner if necessary to permit
			 timely corrective action before an election), such person may apply to a United
			 States district court for an order requiring the Attorney General to take such
			 corrective action.
			(c)Standards for taking
			 corrective action
				(1)In general
					(A)Biannual
			 reportNot later than January 1 of each year in which there is a
			 regularly scheduled general election for Federal office, the Attorney General
			 shall submit to the Committee on the Judiciary of the Senate and the Committee
			 on the Judiciary of the House of Representatives a report on the procedures and
			 standards intended to be used to provide corrective action under this
			 subsection.
					(B)Supplemental
			 reportsIf the Attorney General revises or changes any procedures
			 or standards contained in the most recent report submitted under subparagraph
			 (A), the Attorney General shall promptly submit to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives a report on such revised or additional procedures.
					(C)ConsultationIn
			 developing or revising any standards or procedures for the methods and means of
			 corrective actions under this subsection, the Attorney General shall consult
			 with the Election Assistance Commission, civil rights organizations, voting
			 rights groups, State and local election officials, voter protection groups, and
			 other interested community organizations.
					(2)Study
					(A)In
			 generalThe Attorney General, in consultation with the Federal
			 Communications Commission and the Election Assistance Commission, shall conduct
			 a study on the feasibility of providing corrective information under subsection
			 (a) through public service announcements, the emergency alert system, or other
			 forms of public broadcast.
					(B)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Attorney
			 General shall submit to Congress a report detailing the results of the study
			 conducted under subparagraph (A).
					(d)Federal
			 officeFor purposes of this section and section 6, the term
			 Federal office means the office of President, Vice President,
			 presidential elector, Member of the Senate, Member of the House of
			 Representatives, or Delegate or Commissioner from a territory or possession of
			 the United States.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Attorney General such sums as may be necessary to carry out this
			 section.
			6.Reports to
			 Congress
			(a)In
			 generalNot later than 90 days after any general election for
			 Federal office, the Attorney General shall submit to the appropriate committees
			 of Congress a report compiling and detailing any allegations of false
			 information submitted pursuant to section 4(a) which relate to such election or
			 to any primary or run-off election held before such election and after the
			 general election for Federal office preceding the general election to which the
			 report relates.
			(b)Contents
				(1)In
			 generalEach report submitted under subsection (a) shall
			 include—
					(A)detailed information on
			 specific allegations of deceptive tactics;
					(B)statistical compilations
			 of how many allegations were made and of what type;
					(C)the geographic locations
			 of and the populations affected by the alleged deceptive information;
					(D)the status of the
			 investigations of such allegations;
					(E)any corrective actions
			 taken under section 5(a) in response to such allegations;
					(F)the rationale used for
			 any such corrective actions or for any refusal to pursue an allegation relating
			 to information described in section 5(a)(1)(A);
					(G)the effectiveness of any
			 such corrective actions;
					(H)any legal actions filed
			 against the Attorney General under section 5(b), together with the outcome of
			 each such legal action;
					(I)any referrals of
			 information to other Federal, State, or local agencies;
					(J)any suit instituted under
			 section 2004(b)(2) of the Revised Statutes (42 U.S.C. 1971(b)(2)) in connection
			 with such allegations; and
					(K)any criminal prosecution
			 instituted under title 18, United States Code, in connection with such
			 allegations.
					(2)ExceptionThe
			 Attorney General may withhold any nonpublic information that the Attorney
			 General reasonably determines would infringe on the rights of a criminal
			 suspect or defendant or would compromise an on-going investigation or
			 prosecution.
				(c)Report made
			 publicOn the date that the Attorney General submits the report
			 required under subsection (a), the Attorney General shall also make the report
			 publicly available through the Internet and other appropriate means.
			7.SeverabilityIf any provision of this Act or any
			 amendment made by this Act, or the application of a provision or amendment to
			 any person or circumstance, is held to be unconstitutional, the remainder of
			 this Act and the amendments made by this Act, and the application of the
			 provisions and amendments to any person or circumstance, shall not be affected
			 by the holding.
		
	
		October 4, 2007
		Reported with an amendment
	
